Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a CON of 16/685,297 with a filing date 11/15/2019, now is  US 10,959953, which is a CON of 16/026,577 with a filing date 07/03/2018, now is US 10,493,031,  which is a  CON of 15/451,312 with a filing date 03/06/2017, now is US 10,052,284, which is a DIV of 14/521,161 with a filing date 10/22/2014, now is US 9,629,804, which claims benefit of the provisional applications 61/953,516 with a filing date 03/14/2014, and 61/894,299 with a filing date 10/22/2013. 
2.  	Claims 57-77 are pending in the application. 
Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 55-77 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4, 17 and 23 of DeRosa et al. US 10,959,953, over claim 1 of DeRosa et al. US 10,493,031,  over claim 1 of DeRosa et al. US 10,052,284, over claims 1 and 5 of DeRosa et al. US 11,104,652, or over claim 1 and 4 of DeRosa et al. US 9,522,176, or over claim 1 of  DeRosa et al. US 9,629,804,  and over claims 1, 13 and 15 of DeRosa et al. US 9,943,595 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of delivery of messenger RNA (mRNA) in vivo, comprising administering to a subject in need of delivery a composition comprising an mRNA encapsulated within a liposome such that the administering of the composition results in the expression of the protein encoded by the mRNA in vivo; and wherein the liposome comprises a cationic lipid of formula I-g: 

    PNG
    media_image1.png
    366
    470
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein RL is alkyl, alkenyl or alkynyl, see claim 57.  Dependent claims 58-77 further limit the scope of methods, i.e., further comprises one or more non-cationic lipids, expression of the therapeutic protein is detectable in liver, kidney or heart, mRNA comprises one or more modified nucleotides in claims 58-77.
DeRosa et al.  ‘953 claims a method of use for delivery messenger RNA (mRNA), in vivo, comprising administering to a subject in need of delivery a composition comprising an mRNA encoding a protein, encapsulated within a liposome comprises a cationic lipid of formula (I-c), i.e., 
    PNG
    media_image2.png
    145
    140
    media_image2.png
    Greyscale
, further comprises one or more non-cationic lipids, mRNA comprises one or more modified nucleotides see claims 1, 4, 17 and 23 in columns 219-226.  
	DeRosa et al.   ‘031 claims method of delivery of messenger RNA (mRNA) in vivo, comprising administering to a subject in need of delivery a composition comprising an mRNA encoding a human survival of motor neuron-1 (hSMN-1) protein, encapsulated within a liposome such that the administering of the composition results in the expression of the protein encoded by the mRNA in vivo; wherein the liposome 
  comprises a cationic lipid of formula I-c, see columns 229-230.
DeRosa et al.  ‘284 claims a composition and methods of use for delivery messenger RNA (mRNA), in vivo, comprising administering to a subject in need of delivery a composition comprising an mRNA encoding a protein CFTR , encapsulated within a liposome comprises a cationic lipid of formula (I-c), i.e., 
    PNG
    media_image2.png
    145
    140
    media_image2.png
    Greyscale
, and the cationic is cKK-E12, see columns 219-220.  
DeRosa et al.   ‘652 claims a method of delivery of messenger RNA (mRNA) in vivo, comprising administering to a subject in need of delivery the lipid nanoparticle of a compound of formula I, i.e., 
    PNG
    media_image3.png
    256
    544
    media_image3.png
    Greyscale
, wherein administering of the lipid nanoparticle results in the expression of the protein encoded by the mRNA in vivo., see columns 81-82.
DeRosa et al.  ‘176 claims methods of use treating PKU (i.e., delivery messenger RNA (mRNA), in vivo, encoding a protein), comprising administering to a subject in need of delivery a composition comprising an mRNA encoding phenylalanine hydroxylase (PAH, a protein), wherein the mRNA is encapsulated within a liposome, and the liposome comprises one or more cationic or non-cationic lipid selected from cKK-E12, see column 53-54.
DeRosa et al.  ‘804 claims a composition and methods of use for delivery messenger RNA (mRNA), in vivo, comprising administering to a subject in need of delivery a composition comprising an mRNA encoding a protein CFTR , encapsulated within a liposome comprises a cationic lipid of formula (I-c), i.e., 
    PNG
    media_image2.png
    145
    140
    media_image2.png
    Greyscale
, and the cationic is cKK-E12, see columns 229-230.  
DeRosa et al.  ‘595 claims methods of use for delivery messenger RNA (mRNA), comprising administering to a subject in need of delivery a composition comprising an mRNA encoding a polypeptide, encapsulated within a liposome comprises a cationic lipid see claim 1, 36 or 38, and the liposome comprises one or more cationic or non-cationic lipid selected from cKK-E12, see columns 31-34.
The difference between instant claims and DeRosa et al. ‘953, ‘031, ‘284, ‘652 and ‘804 is that the instant formula I-g is a species of the formula I-c of  ‘953, ‘031, ‘284, ‘652 and ‘804.
One having ordinary skill in the art would find the claims 57-77  prima facie obvious because one would be motivated to employ the methods of use of DeRosa et al. ‘953, ‘031, ‘284, ‘652, ‘176, ‘804 and ‘595 to obtain instant invention.  
The motivation to make the claimed methods of use or compositions derived from the known methods of use of DeRosa et al. ‘953, ‘031, ‘284, ‘652, ‘281, ‘176, ‘804 and ‘595 would possess similar activity to that which is claimed in the reference.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


December 05, 2022